UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6753



ANTHONY LAMBERT, SR.,

                                             Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA, Albermarle Child Sup-
port Enforcement Agency,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-96-833-5-BO)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Anthony Lambert, Sr., Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). The district court rejected the magistrate judge's

analysis and found the case to be moot. We find that the case is

not moot, see Leonard v. Hammond, 804 F.2d 838, 842-43 (4th Cir.
1986) (holding that habeas corpus challenges to civil contempt

orders for failure to pay child support are "capable of repetition

yet evading review"), but that, as the magistrate judge found, Ap-
pellant's claims are meritless. We therefore grant a certificate of

appealability and affirm as modified for the reasons stated by the

magistrate judge. Lambert v. North Carolina, No. CA-96-833-5-BO

(E.D.N.C. Feb. 11, 1997).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                              AFFIRMED AS MODIFIED




                                 2